Case 1:20-cv-00116-WES-LDA Document 21 Filed 07/10/20 Page 1 of 7 PageID #: 215




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND

 BRIEN PENNELL                                  :
                                                :
 v.                                             :         C.A. No. 20-00116-WES
                                                :
 WARDEN DANIEL MARTIN, et al.                   :


                            REPORT AND RECOMMENDATION

 Lincoln D. Almond, United States Magistrate Judge

        Pending before me for a report and recommended disposition (28 U.S.C. § 636(b)(1)(B))

 is Defendants’ Motion to Dismiss this action pursuant to Rule 12(b)(6), Fed. R. Civ. P. (ECF No.

 7). Plaintiff opposes the Motion. (ECF No. 13). After reviewing the pleadings and arguments of

 the parties, I recommend that Defendants’ Motion be DENIED as to Count I and GRANTED as

 to Count II.

        A.      Facts

        At the time he filed his Complaint, Plaintiff Brien Pennell resided at the Donald W. Wyatt

 Detention Facility (the “Facility”) as a pre-sentencing detainee. On February 20, 2020, Mr.

 Pennell was sentenced to a term of imprisonment of fifteen years after pleading guilty to a charge

 of receipt of child pornography in violation of 18 U.S.C. § 2252A(a)(2) and § 2252A(b)(1). See

 USA v. Pennell, 3:19-CR-168 (RNC) in the United States District Court, District of Connecticut.

 After sentencing, he was transferred to the FCI- Fairton, where he currently resides.

        The allegations underlying Mr. Pennell’s Complaint occurred while Plaintiff was a pretrial

 detainee and resident of the A-Dorm at the Facility.   ECF No. 1-1 at ¶ 9. Mr. Pennell, as well

 as two other A-dorm detainees, Jason Boudreau and Joseph Grossman, all filed similar grievances

 and lawsuits stemming from the events that occurred during lockdowns on or about November 19-
Case 1:20-cv-00116-WES-LDA Document 21 Filed 07/10/20 Page 2 of 7 PageID #: 216




 20, 2019. All three detainees filed their lawsuits in state court, but only Plaintiff’s case and Mr.

 Grossman’s case (C.A. No. 20-48-JJM) have been removed to this Court.

         The A-Dorm consists of a dormitory and a day room with a recreation area and bathroom

 facilities. Id. at ¶ 10. Plaintiff claims that the Facility kept all detainees in the dormitory area

 during lockdowns. He alleges that the dormitory area does not have bathroom facilities, but that

 prior to the November 19, 2019 lockdown, detainees could leave their cells during lockdown to

 access bathroom facilities and obtain cold water. Id. at ¶¶ 15, 17-20. The Complaint states that

 during lockdowns on November 19 and 20, 2019, Security Officer Erika Carter (“Security Officer

 Carter”) told Plaintiff and others that detainees could not obtain water while the A-Dorm was on

 lockdown. Id. at ¶¶ 17-23. In response, Plaintiff filed a grievance. Id. at ¶¶ 23, 26. In the

 grievance, Mr. Pennell alleges that “Officer Carter today, November 20 at 11:30 a.m. told me I

 could not get cold water from the sink.” ECF No. 1-1 at p. 12. The Facility responded to the

 grievance as follows: “[a] water station was setup in the dorm. Officer was advised that detainees

 need to be allowed access to bathrooms.” Id. Later that day, Warden Daniel Martin (“Warden

 Martin”) informed A-Dorm detainees that they could access water and bathroom facilities during

 lockdown. ECF No. 1-1 at ¶ 35. Warden Martin had the water station placed in the dormitory, so

 detainees had access to water during lockdowns. Id. at ¶ 36.

        Mr. Pennell alleges that on November 21, 2019, A-Dorm Unit Manager Crystal Caniglia

 (“Ms. Caniglia”) informed him that he had been disrespectful to Security Officer Carter and stated

 that he could lose his facility job if he continued to be disrespectful to Security Officer Carter. Id.

 at 38. Mr. Pennell also alleges that Warden Martin stated on November 22, 2019 that he could be

 transferred to another facility. Id. at ¶¶ 47-52. Mr. Pennell alleges these warnings are violations



                                                  -2-
Case 1:20-cv-00116-WES-LDA Document 21 Filed 07/10/20 Page 3 of 7 PageID #: 217




 of his right to file a grievance and he responded by filing a two-count complaint against the

 Facility: Count I alleges Retaliation in Exercise of First Amendment Rights and Count II alleges

 Violation of the Fourteenth Amendment/Equal Protection Clause.

        B.      Standard of Review

        Under Rule 12(b)(6), the Court must construe the complaint in the light most favorable to

 the plaintiff, see Negron-Gaztambide v. Hernandez-Torres, 35 F.3d 25, 27 (1st Cir. 1994); taking

 all well-pleaded allegations as true and giving the plaintiff the benefit of all reasonable inferences,

 see Arruda v. Sears, Roebuck & Co., 310 F.3d 13, 18 (1st Cir. 2002); Carreiro v. Rhodes Gill &

 Co., 68 F.3d 1443, 1446 (1st Cir. 1995). If under any theory the allegations are sufficient to state

 a cause of action in accordance with the law, the motion to dismiss must be denied. Vartanian v.

 Monsanto Co., 14 F.3d 697, 700 (1st Cir. 1994).

        While a plaintiff need not plead factual allegations in great detail, the allegations must be

 sufficiently precise to raise a right to relief beyond mere speculation. See Bell Atl. Corp. v.

 Twombly, 550 U.S. 544 (2007) (abrogating the “no set of facts” rule of Conley v. Gibson, 355

 U.S. 41, 44-45 (1957)). “The complaint must allege ‘a plausible entitlement to relief’ in order to

 survive a motion to dismiss.” Thomas v. Rhode Island, 542 F.3d 944, 948 (1st Cir. 2008) (quoting

 Twombly, 550 U.S. at 559). See also Ashcroft v. Iqbal, 556 U.S. 662, 679 (“[w]hen there are well-

 pleaded factual allegations, a court should assume their veracity and then determine whether they

 plausibly give rise to an entitlement to relief”). The Court of Appeals has cautioned that the

 “plausibility” requirement is not akin to a “standard of likely success on the merits,” but instead,

 “the standard is plausibility assuming the pleaded facts to be true and read in a plaintiff’s favor.”

 Sepulveda-Villarini v. Dep’t of Educ. of P.R., 628 F.3d 25, 30 (1st Cir. 2010).



                                                  -3-
Case 1:20-cv-00116-WES-LDA Document 21 Filed 07/10/20 Page 4 of 7 PageID #: 218




        In addition, this Court has liberally reviewed Plaintiff’s allegations and legal claims since

 they have been put forth by a pro se litigant. See Haines v. Kerner, 404 U.S. 519, 520-521 (1972).

        C.      Discussion

        Defendants have moved to dismiss the Complaint in its entirety. The Motion to Dismiss

 in this matter mirrors the Motion filed in response to Joseph Grossman’s two-count Complaint

 based on the same basic facts. See Grossman v. Warden Daniel Martin, C.A. No. 20-48-JJM. In

 Response to that Motion, Chief Judge McConnell issued a text order that stated: “[t]he Motion is

 DENIED as to Count One. Mr. Grossman has sufficiently plead an adverse action; to wit, threats

 by the Defendants’ agents that are “of a kind that would deter persons of ordinary firmness from

 exercising their constitutional rights in the future. The Motion is GRANTED as to Count Two.

 Mr. Grossman fails to allege plausible facts that any of the Defendants violated his constitutional

 right to Equal Protection.” That text order was entered on March 23, 2020.

        In the present case, the parties dispute the relevance of Chief Judge McConnell’s text order

 to this case, as well as the merits of the claims. Plaintiff argues that the Text Order dictates the

 outcome of the present Motion to Dismiss, whereas Defendants assert in their Reply that the facts

 in this case are not analogous to those presented in Mr. Grossman’s case and the Court should

 dismiss this case in its entirety. (ECF No. 17). In terms of the factual differences, Defendants note

 that Mr. Grossman was not employed at the Facility and that he alleged in his Complaint that

 Defendants threatened to refuse to hire him if he was disrespectful to Officer Carter, whereas

 Plaintiff was employed at the Facility and was told he could lose his job if his disrespectful

 behavior continued. Defendants point out that Plaintiff did not lose his job, and they claim the

 Complaint does not “allege a single adverse employment action against him.” ECF No. 17 at p.



                                                 -4-
Case 1:20-cv-00116-WES-LDA Document 21 Filed 07/10/20 Page 5 of 7 PageID #: 219




 2. Defendants also note that Plaintiff filed a grievance dated November 22, 2019 against Officer

 Caniglia and appealed the denial of that grievance on December 9, 2019. Defendants contend that

 Plaintiff cannot adequately state a claim that Defendants retaliated against him because the alleged

 conduct did not “chill” Plaintiff from continuing to exercise his rights. Defendants characterize

 the conduct alleged in the Complaint as a “de minimis adverse act” that would not “deter a person

 of ordinary firmness from the exercise of their First Amendment rights.” ECF No. 17 at p. 3. The

 Court has considered the arguments presented by Defendants, and after reviewing the relevant

 caselaw, which is discussed below, I am recommending that the District Court follow Chief Judge

 McConnell’s lead.

         The standard for stating a retaliation claim under the First Amendment requires a prisoner-

 plaintiff to allege “1) he engaged in constitutionally protected conduct, 2) prison officials took

 adverse action against him, 3) with the intent to retaliate against him for engaging in the

 constitutionally protected conduct and 4) he would not have suffered the adverse action ‘but for’

 the prison officials’ retaliatory motive.” Schofield v. Clarke, 769 F. Supp. 2d 42, 47 (D. Mass.

 2011). Here, the Court must evaluate the claims stated in this pro se Plaintiff’s Complaint against

 the standard of review applicable to a motion to dismiss pursuant to Rule 12(b)(6). Ultimately,

 the Court concludes that at this stage, the allegations are sufficient to state at least a plausible claim

 upon which relief could be granted.

         Looking at the first prong of the test, Plaintiff sufficiently alleges that he engaged in

 protected conduct by filing a grievance. See Hannon v. Beard, 645 F.3d 45, 48 (1st Cir. 2011). As

 to the second prong, Plaintiff alleges that prison officials threatened him with adverse action (loss

 of his job or transfer to another prison) in retaliation for filing that grievance. See Dawes v.



                                                    -5-
Case 1:20-cv-00116-WES-LDA Document 21 Filed 07/10/20 Page 6 of 7 PageID #: 220




 Walker, 239 F.3d 489, 493 (2d Cir. 2001) (“retaliatory conduct that would deter a similarly situated

 individual of ordinary firmness from exercising his or her constitutional rights constitutes an

 adverse action for a claim of retaliation.”). Accordingly, he has sufficiently plead that prong.

 Next, the Court considers the third prong, “intent to retaliate.” At the motion to dismiss stage,

 intent, in some circumstances, can be inferred from a “chronology of events which may support

 an inference of retaliation.” Schofield, 769 F. Supp. 2d at 47. In the present case, Plaintiff disagreed

 with Security Officer Carter’s order that he could not obtain water, and filed a grievance as a result.

 He asserts that he was then threatened with adverse job consequences and warned not to be

 disrespectful to Officer Carter. The Court finds that intent to retaliate is adequately plead at this

 stage. Further, the Court finds that Plaintiff has stated enough to survive the dismissal challenge

 with respect to the fourth prong. While Defendants have proffered a plausible explanation for the

 events underlying the Complaint that may, in the end, be valid, “Plaintiff’s allegations allow for

 the reasonable inference that retaliatory intent was the but for cause of those actions. No more is

 needed at this stage.” Hudson v. MacEachern, 94 F. Supp. 3d 59, 68 (D. Mass. 2015).

         This Court “recognizes the difficulty of operating a prison and the substantial discretion it

 owes to the judgment of those who do so.” Mattei v. Dunbar, No. CIV.A. 13-12195-FDS, 2015

 WL 926044, at *5 (D. Mass. Mar. 4, 2015). However, like the Mattei Court, the only query before

 the Court is whether the Plaintiff has stated a plausible claim based on the allegations contained in

 his Complaint. I find that “requiring additional support for [Plaintiff’s] claims than what he has

 already provided would impose a standard more stringent than called for in a pro se action.” Id.

 (internal quotation omitted). Accordingly, I recommend that the District Court DENY the Motion

 to Dismiss as to Count I.



                                                   -6-
Case 1:20-cv-00116-WES-LDA Document 21 Filed 07/10/20 Page 7 of 7 PageID #: 221




        Turning to the Equal Protection claim asserted in Count II, that claim is based on a theory

 of retaliation. In his Objection, Plaintiff did not address Count II, and upon reviewing the similar

 facts in Mr. Grossman’s case, Chief Judge McConnell found that the equal protection clause claim

 did not state a claim. Defendants contend that the Plaintiff’s Equal Protection Clause claim fails

 because it rehashes the facts asserted in the First Amendment claim. Having reviewed the facts

 underlying the purported equal protection claim, the Court agrees. See Rosaura Bldg. Corp. v.

 Municipality of Mayaguez, 778 F.3d 55, 68 (1st Cir. 2015) (finding that a Plaintiff’s equal

 protection claim fails “because it is a mere restatement of its First Amendment claim and based on

 the same facts.” ) Accordingly, I recommend that the District Court GRANT the Motion to dismiss

 as to Count II.

        Conclusion

        For these reasons, I recommend that Defendants’ Motion to Dismiss (ECF No. 7) be

 DENIED as to Count I and GRANTED as to Count II. Any objection to this Report and

 Recommendation must be specific and must be filed with the Clerk of the Court within fourteen

 days of its receipt. See Fed. R. Civ. P. 72(b); LR Cv 72(d). Failure to file specific objections in a

 timely manner constitutes waiver of the right to review by the District Court and the right to appeal

 the District Court’s decision. See United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir. 1986);

 Park Motor Mart, Inc. v. Ford Motor Co., 616 F.2d 603, 605 (1st Cir. 1980).

   /s/ Lincoln D. Almond
 LINCOLN D. ALMOND
 United States Magistrate Judge
 July 10, 2020




                                                 -7-
